ORDER**
This case is remanded to the district court for the limited purpose of allowing Plaintiff-Appellant James K. Boaz (“Boaz”) to either (1) file a statement that he stands on the complaint that was dismissed and does not intend to amend, or (2) move the district court to enter final judgment per its earlier order that if Boaz did not amend by a date certain, final judgment would be entered. Boaz shall contact the district court with his decision *408within 20 days of the filed date of this Order and provide notice to this court of the action taken. Failure of Boaz to carry out (1) or (2) above will result in the prompt entry of an order of dismissal for lack of jurisdiction. Following the occurrence of either (1) or (2), the district court is directed to enter final judgment.
The panel retains jurisdiction over this appeal.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.